DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 11, 2021 has been entered. 
Claims 1-25 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on March 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,469,196 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Golitschek Edler von Elbwart et al. (U.S. Patent Application Publication No. 2017/0318565 A1) discloses: A method performed by a radio node in a wireless communication system, the method comprising:
determining, from multiple different candidate formats that define different possible positions of decoding checks within a transport block of a specific size (Paragraph [0126]: “In order to keep the computational load arising from the total number of blind decoding attempts under control, the UE is not required to search for all the defined DCI formats simultaneously. For example, in the common search space the UE will search for DCI 
The Examiner finds the searching for Format 3 or 3A during blind decoding, which have the same size as DCI formats 0 and 1A, and are identifiable by an identity associated with the scrambled CRC as disclosed in Golitschek Edler von Elbwart teaches the claimed “determining, from multiple different candidate formats that define different possible positions of decoding checks within a transport block of a specific size”.); and
encoding or decoding at least a portion of the transport block based on the determined format (The Examiner finds the blind decoding attempts performed by the UE trying only a limited number of formats as disclosed in Golitschek Edler von Elbwart teaches the claimed “encoding or decoding at least a portion of the transport block based on the determined format.”).
Chen et al. (U.S. Patent Application Publication No. 2012/0039283 A1) discloses: determining, from multiple different candidate formats [ ] within a transport block of a specific size (Paragraph [0096]: “At 804, the control information for the node may be determined from the first sequence of transmission resource units. The control information may be determined using at least one of different decoding candidates and different format sizes. For certain aspects, the control information for the node may be determined using 1, 2, 4, or 8 CCEs with two different downlink control information (DCI) format sizes.”).
However, the Examiner finds Golitschek Edler von Elbwart Arne and Chen do not teach or suggest the claimed “determining, from multiple different candidate formats that define different possible positions of decoding checks within a transport block of a specific size, a format that defines a position of the decoding checks within the transport block to be encoded or 
Independent claims 24 and 25 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 24 and 25 are allowable for the same reasons as set forth above in claim 1.
	Claims 2-23 would also be allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE VALLECILLO/Primary Examiner, Art Unit 2112